Citation Nr: 0933502	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a bilateral 
shoulder disability.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for bilateral tinnitus.  

6.  Entitlement to service connection for a right eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran active service from October 1966 to September 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
which the RO determined that the criteria for reopening a 
claim for service connection for a bilateral ankle disability 
had not been met, and which denied claims for service 
connection for a bilateral knee disability, a bilateral 
shoulder disability, bilateral hearing loss, bilateral 
tinnitus, and a right eye disability.  

In June 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge who 
is rendering the determination in these claims and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1980, the RO 
denied the Veteran's claim for service connection for a left 
ankle disability, and a right ankle disability.  

2.  The evidence received since the RO's February 1980 
decision denying the Veteran's claims for service connection 
for a left ankle disability, and a right ankle disability, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

3.  The Veteran does not have a bilateral knee disability, a 
bilateral shoulder disability, bilateral hearing loss, 
bilateral tinnitus, or a right eye disability that was 
present in service or that is otherwise related to such 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's February 1980 decision denying the Veteran's claims for 
service connection for bilateral ankle disabilities; the 
claim for a bilateral ankle disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

2.  A bilateral knee disability, a bilateral shoulder 
disability, bilateral hearing loss, bilateral tinnitus, and a 
right eye disability, were not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the Veteran's original VA 
claims file appears to have been lost, and that the current 
file is a rebuilt one.  





I.  New and Material

At his hearing, held in June 2009, the Veteran essentially 
testified that he sprained his ankles while jumping from a 
truck during service in Korea in 1966, that he sought 
treatment at that time, and that he was provided with 
braces/supports.  

In February 1980, the RO denied claims for service connection 
for a left ankle sprain, and a right ankle injury.  The RO 
notified the Veteran of this denial of his claim in a letter 
dated that same month.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In December 2004, the Veteran filed to reopen his claims, and 
in a September 2005 rating decision, the RO denied the 
claims.  The Veteran has appealed this decision.   

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).   

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2008).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  

The most recent and final denial of this claim was in 
February 1980.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's February 1980 
decision included the Veteran's claim (VA Form 21-526), 
received in October 1979, in which he asserted that he 
sustained a right ankle injury in October 1966, and a left 
ankle injury in association with Army Reserve duty in June 
1978.  

The Veteran's service treatment records showed that in March 
1968, he was treated for a twisted left ankle.  An associated 
X-ray report for the left ankle indicated that there was no 
fracture.  The Veteran's separation examination report, dated 
in August 1968, showed that his feet, and lower extremities, 
were clinically evaluated as normal.  In an accompanying 
"report of medical history," he denied having had "bone, 
joint or other deformity," lameness, or foot trouble.  

A service examination report associated with duty in the Army 
Reserve, dated in November 1976, showed that the Veteran's 
feet, and lower extremities, were clinically evaluated as 
normal.  In an accompanying "report of medical history," he 
denied having had "bone, joint or other deformity," 
lameness, or foot trouble.  

At the time of the RO's February 1980 decision, it does not 
appear that there was any post-active-duty nonservice medical 
evidence of record.  In addition, the RO's decision indicates 
that it was unable to obtain any records of treatment 
associated with duty in the Army Reserve.  

At the time of the RO's February 1980 denial of the claims, 
there was no current evidence of an ankle disability, and no 
competent opinion associating any current ankle disability 
with the Veteran's service.  

Evidence received since the RO's February 1980 decision 
consists of VA and non-VA reports, dated between 2000 and 
2008.  This evidence shows that the Veteran received a number 
of treatments for diabetic foot care, with treatment for heel 
pain, and plantar fasciitis, no earlier than 2007, but they 
do not show treatment for ankle symptoms, or a diagnosis of 
an ankle disorder for either lower extremity.  

A memorandum from the RO, dated in August 2005, shows that 
the RO determined that the Veteran's service reports were 
unavailable, and that any further attempts to obtain them 
would be futile.  See also statements from the National 
Personnel Records Center (NPRC), received in December 2004, 
and February and August of 2005 (stating that no records 
could be located).  See 38 C.F.R. § 3.159(d) (2008).

This evidence that was not of record at the time of the 
February 1980 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the submitted evidence is dated prior to 2000, which is 
about 32 years after separation from service.  In addition, 
none of the new medical evidence contains competent evidence 
to show that the Veteran currently has an ankle disability, 
or that an ankle disability is related to his service, to 
include due to an injury during ACDUTRA.  In summary, the 
ultimate questions in the case which were previously 
unsubstantiated, continue to be unsupported.  

The only other pertinent evidence received since the February 
1980 denial of the claims consists of oral and written 
testimony from the Veteran.  The Veteran's own testimony and 
assertions as to a causal connection between his alleged 
bilateral ankle disabilities and his service are duplicative 
and not new and material.  Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Board therefore finds that the submitted evidence is not both 
new and material and does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  Service Connection

The Veteran asserts that he is entitled to service connection 
for a bilateral knee disability, a bilateral shoulder 
disability, bilateral hearing loss, bilateral tinnitus, and a 
right eye disability.  At his hearing, held in June 2009, he 
testified that he injured his knees and shoulders while 
jumping from a truck during service in Korea in 1966.  He 
further testified that he got dust or dirt in his right eye 
during service, and received treatment that included wearing 
an eye patch for about three or four days. 
Finally, with regard to the claims for hearing loss and 
tinnitus, he testified that he was exposed to loud noise from 
high explosives and missiles during service as an "Honest 
John" missile crewmember, that he wore earplugs during 
service, and that he began noticing hearing impairment about 
a year following separation from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2008); see also 38 C.F.R. § 4.9 (2008); 
Beno v. Principi, 3 Vet. App. 439 (1992).  

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 
'hyperopia and impairment of vision due to advancing years or 
to old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline 
lens, causing the near point of distinct vision to be removed 
farther from the eye'."  Terry v. Principi, 340 F.3d 1374, 
1384 (Fed. Cir. 2003) (citing to Dorland's Illustrated 
Medical Dictionary 1453 (29th ed. 2000)).  

The Board initially notes that in January 2007, the RO 
granted service connection for diabetes mellitus type 2, and 
that in June 2008, the RO granted service connection for 
bilateral cataracts as secondary to diabetes mellitus.  
Therefore, the claim for a right eye disability has been 
interpreted to exclude cataracts.  See 38 C.F.R. § 4.14 
(2008).  

The Veteran's service treatment reports include a July 1967 
ophthalmologic consultation report which indicates that he 
wore glasses.  It notes that his vision could not be improved 
to more than 20/25, and that no pathology was present.  The 
Veteran's separation examination report, dated in August 
1968, shows that his ears, drums, eyes, ophthamoscopic 
examination, pupils, ocular motility, lower extremities, and 
upper extremities, were all clinically evaluated as normal; 
it notes that his vision was 20/20, bilaterally, and it 
includes audiometric results which do not show that he had 
hearing loss as defined at 38 C.F.R. § 3.385.  It 
specifically notes that both fundi were clear, that disc 
edges were sharp, and that there was no cupping.  

A service examination report associated with duty in the Army 
Reserve, dated in November 1976, showed that the Veteran's 
ears, drums, eyes, ophthamoscopic examination, pupils, ocular 
motility, lower extremities, and upper extremities, were all 
clinically evaluated as normal; it notes that his uncorrected 
vision was 20/30, bilaterally, and it includes audiometric 
results which show that he had bilateral hearing loss as 
defined at 38 C.F.R. § 3.385.  In an accompanying "report of 
medical history," he denied having had a "painful or 'trick' 
shoulder or elbow," a "'trick' or locked knee," eye 
trouble, ear trouble, or hearing loss.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2000 and 2008.  This evidence shows 
that the Veteran has received ongoing treatment for vision 
symptoms that included blurred vision, with notations of 
pinguecula OU (both eyes), and pseudophakia OD (right eye).  
A 2004 VA progress note indicates that he had presbyopia, and 
that he was issued bifocals.  He was repeatedly noted not to 
have diabetic retinopathy.  A September 2006 VA progress note 
shows treatment for complaints of left knee pain that had 
lasted several weeks.  This report shows that the Veteran 
denied a history of significant trauma, or recurrent effusion 
or locking, and that there was no suggestion of instability.  
His past medical history was noted to be non-contributory.  
The diagnoses note chronic left knee pain, and chondromalacia 
of meniscal pathology.  

A report from El Paso Hearing Aid and Audiology Center 
(EPHAAC), dated in July 2005, contains audiometric results 
which show that the Veteran has bilateral hearing loss as 
defined at 38 C.F.R. § 3.385.  It shows that the Veteran 
reported that following separation from service, he had been 
a truck driver for 20 years, and he had worked for two years 
in production at a garment factory.  The examiner indicated 
that the Veteran's C-file had been reviewed.  He concluded 
that there was no evidence to indicate that the Veteran's 
hearing loss was service-connected.  He explained that the 
Veteran had normal hearing upon entrance into service, and 
upon separation from service, and that the hearing loss shown 
at the time of the Veteran's 1976 service examination report 
(for Army Reserve duty) was not likely service connected.  
The examiner stated, "His hearing loss, and tinnitus, are 
most likely to have been caused by noise exposure after he 
left military service (e.g. driving a truck)."  

A VA operative report, dated in December 2005, shows that the 
Veteran underwent phacoemulsification and posterior chamber 
intraocular lens implant, right eye.  

A VA eye examination report, dated in May 2008, notes 
complaints of blurred vision, and indicates that there was no 
history of trauma to the eyes.  Right eye corrected near 
vision was 20/25, and right eye corrected far vision was 
20/20-.  The report notes pinguecula OU (both eyes), and that 
the right eye had a lens implant.  The examiner indicated 
that the Veteran had bilateral cataracts that were more 
likely than not related to his diabetes mellitus.  

With regard to the claims for a right knee disability, and 
bilateral shoulder disabilities, under 38 U.S.C.A. § 1110, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  In this case, the Veteran's service treatment 
reports do not show treatment for right knee symptoms, or 
shoulder symptoms, or a diagnosis of a right knee disorder, 
or a shoulder disorder.  Given the foregoing, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, there is no competent post-service 
medical evidence to show the existence of the claimed right 
knee disability, or a disability of either shoulder.  
Finally, the Board notes that there is no competent evidence 
to show that the Veteran has a right knee disorder, or a 
disability of either shoulder, that is related to his 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claims, and that the claims for a 
right knee disability, and a bilateral shoulder disability, 
must be denied.      

With regard to the claim for a left knee disability, the 
Veteran's service treatment reports do not show treatment for 
left knee symptoms, or a diagnosis of a left knee disorder.  
Therefore, a chronic condition is not shown during service.  
Id.  The earliest medical evidence of a left knee disability 
is found in the 2006 VA progress note.  This is over 37 years 
after separation from service, and this lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent post-service medical evidence to show that the 
Veteran has a left knee disorder that is related to his 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim, and that the claim for a 
left knee disability must be denied.      

With regard to the claim for a right eye disability, the 
Veteran's service treatment reports do not show treatment for 
right eye symptoms (other than refractive error).  Given the 
foregoing, a chronic condition is not shown during service.  
Id.  The Veteran has received treatment for right eye 
disorders since 2000, however, this is about 32 years after 
separation from service, and this lengthy period without 
treatment weighs against the claim.  Maxson.  In addition, 
there is no competent post-service medical evidence to show 
that the Veteran has a right eye disorder (other than 
refractive error) that is related to his service.  
Accordingly, service connection for a right eye disability is 
not warranted, and the claim must be denied.  The Board notes 
that to the extent that service connection is in effect for 
diabetes mellitus, the Veteran has been granted service 
connection for bilateral cataracts secondary to his diabetes.  
See 38 C.F.R. § 3.310.  There is no evidence that a right eye 
disorder (other than cataracts) was caused or aggravated by 
his diabetes.  Id.; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board therefore finds that the preponderance of 
the evidence is against the claim, and that the claim for a 
right eye disability must be denied.      

With regard to the claims for hearing loss, and tinnitus, the 
Veteran is not shown to have hearing loss in either ear 
during service.  The earliest evidence of hearing loss is 
found in the November 1976 service examination report 
associated with Army Reserve duty.  This is about eight years 
after separation from service, and this lengthy period 
without treatment weighs against the claim.  Maxson.  In 
addition, the Veteran is shown to have a post-service 
employment history that includes truck driving and garment 
production, and there is no competent evidence to show that 
either hearing loss, or tinnitus, is related to his service.  
The only competent opinion of record is found in the July 
2005 EPHAAC report, in which the examiner determined that the 
Veteran's hearing loss and tinnitus were not related to his 
service.  These opinions are shown to have been based on a 
review of the Veteran's claims file, and they are considered 
highly probative evidence against the claims.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  Finally, there is 
no medical evidence to show that sensorineural hearing loss 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board therefore finds that the preponderance of the evidence 
is against the claims, and that the claims for bilateral 
hearing loss, and bilateral tinnitus, must be denied.        

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a 
bilateral knee disability, a bilateral shoulder disability, 
bilateral hearing loss, bilateral tinnitus, and a right eye 
disability, were caused by service that ended in 1968.  In 
this case, when the Veteran's service treatment reports 
(which do not show any relevant treatment, with no relevant 
findings upon separation from service), and his post-service 
medical records are considered (which do not contain 
competent evidence to show that the Veteran has the claimed 
right knee, or shoulder disabilities, or that any of the 
claimed conditions are related to the Veteran's service), the 
Board finds that the evidence outweighs the Veteran's 
contentions that he has the claimed conditions that are 
related to his service.    

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2005.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (in January 2007 Statement 
of the Case).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 

In the June 2009 hearing, the Veteran testified that he last 
saw a VA physician concerning pain medication prescribed for 
his bilateral ankles, knees, and shoulders a week prior.  The 
record was held open for 30 days to allow for the submission 
of these records, but the records were not received.  
Notwithstanding, the Board finds it may proceed with 
adjudication of these claims without these records for the 
following reasons.

Concerning the issue of new and material evidence to reopen 
the previously denied claims for a bilateral ankle 
disability, inasmuch as these records show treatment for the 
claimed bilaterally ankle disability, such evidence would be 
new but would not be material, as the Veteran has given no 
indication that such records may contain any evidence that 
would support any question in the case that was previously 
unsubstantiated, i.e., evidence of a causal link between his 
bilateral ankle disability and his active service or period 
of ACDUTRA.

Concerning the claims for service connection for bilateral 
knee and shoulder disabilities, the Veteran testified that he 
was not told by any physician that his bilateral knee 
condition is the result of his active service.  Furthermore, 
he has given no indication that such records may contain any 
evidence of a causal link between his claimed bilateral 
shoulder disability and his active service.  

Obtaining these records is therefore not necessary for the 
adjudication of this claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).

All other known and available service treatment reports, VA 
and non-VA medical records, and other post-service records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file.  

In August 2005, the RO determined that the Veteran's service 
records are unobtainable (discussed supra).  With regard to 
the claims for bilateral hearing loss, and bilateral 
tinnitus, the Veteran has been afforded an examination, and 
etiological opinions have been obtained.  

With regard to the claim for bilateral ankle disabilities, as 
the Board has determined that new and material evidence has 
not been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claims.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  With regard to all 
other claims, the Veteran has not been afforded an 
examination, and etiological opinions have not been obtained.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.   

In this case, the Veteran's service treatment reports do not 
show any relevant treatment, there were no relevant findings 
upon separation from service, the claimed right knee and 
shoulder disabilities are not shown, nor is there is any 
competent evidence to show that any of the claimed conditions 
are related to the Veteran's service.  Given the foregoing, 
the Board finds that the standards of McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply 
stated, the Board finds that the service and post-service 
medical record provides evidence against these claims, and 
further development is not required.  In sum, the duties to 
notify and assist have been adequately met.    


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral ankle disability is 
not reopened. 

Service connection for a bilateral knee disability, a 
bilateral shoulder disability, bilateral hearing loss, 
bilateral tinnitus, and a right eye disability, is denied.  


____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


